 


114 HR 3951 IH: To establish in the Veterans Health Administration of the Department of Veterans Affairs the Office of Health Care Quality.
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3951 
IN THE HOUSE OF REPRESENTATIVES 
 
November 5, 2015 
Mr. Bera introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To establish in the Veterans Health Administration of the Department of Veterans Affairs the Office of Health Care Quality. 
 
 
1.Establishment of Office of Health Care Quality in Veterans Health Administration 
(a)In generalSubchapter I of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section:  7310.Office of Health Care Quality (a)EstablishmentThere is in the Veterans Health Administration an Office of Health Care Quality (hereinafter in this section referred to as the Office). The Office shall oversee the implementation and dissemination across all medical facilities of the Department of best practices, quality improvements, corrective actions, and Inspector General recommendations. 
(b)Director 
(1)The head of the Office shall be a Director, who shall report directly to the Under Secretary for Health (without delegation). (2)Any person appointed as Director shall be— 
(A)an established expert in the field of health care quality, administration of medical facilities, or similar fields; and (B)qualified to carry out the duties of the Office based on demonstrated experience and expertise.  
(c)FunctionsThe functions of the Office are as follows: (1)To develop and maintain a system to provide notice to all medical facilities of the Department of any applicable best practices, quality improvements, corrective actions, and Inspector General recommendations. 
(2)To monitor the compliance of such medical facilities with such best practices, quality improvements, corrective actions, and Inspector General recommendations. (d)ResourcesThe Secretary shall ensure that the Director has sufficient resources to carry out the responsibilities of the Director in a timely manner. 
(e)ReportThe Director shall submit to Congress an annual report on the progress of the medical facilities of the Department in implementing applicable best practices, quality improvements, corrective actions, and Inspector General recommendations.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7309 the following new item: 
 
 
7310. Office of Health Care Quality..
(c)Deadline for implementationNot later than one year after the date of the enactment of this Act, the Director of the Office of Health Care Quality, as established under section 7310 of title 38, United States Code, as added by subsection (a), shall develop an initial system for proving the notice required under such section 7310.   